Citation Nr: 0909045	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1943 to April 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In September 2008, a videoconference hearing was held before 
the undersigned and a transcript of that hearing is of 
record.  The Veteran submitted additional written evidence at 
the hearing with a written waiver of RO consideration, which 
was signed by the Veteran.


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's 
anxiety with PTSD has been manifested by symptoms including 
nightmares, hyperstartle response, hypervigilence, intrusive 
thoughts, irritability, lack of sleep and inability to 
establish and maintain effective social relationships, 
productive of no more than occupational and social impairment 
comparable to no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for anxiety with PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued a VCAA notice letter to the 
Veteran dated in July 2006.  The letter informed the Veteran 
of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  
This letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letter did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claim for a higher rating.  
See e.g., Statement of Accredited Representative in Appealed 
Case, dated in December 2007 (arguing for a higher rating and 
including a reference to pertinent sections of the General 
Rating Formula for Mental Disorders).  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  Additionally, 
the December 2006 statement of the case included descriptions 
of regulations applicable to rating disabilities, as well as 
the rating formula for all possible schedular ratings for the 
diagnostic code under which the Veteran's current rating is 
assigned.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the Veteran here as the 
adjudication was essentially fair.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing in September 2008.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran underwent a VA examination in 
2006 that addressed the matter presented by this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

In order to achieve a 70 percent rating under Diagnostic Code 
9411, the evidence must show occupation and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

In a statement received in June 2006, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected anxiety (with PTSD) disability.  As the Veteran's 
claim was received by VA in June 2006, the rating period on 
appeal is from June 2005, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

The Board finds that the evidence of record does not support 
an evaluation in excess of 30 percent for the Veteran's PTSD 
over the rating period on appeal.  The level of occupational 
and social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

After reviewing the evidence of record, the Board finds that 
the Veteran's disability picture is appropriately reflected 
by the 30 percent evaluation for the rating period on appeal 
and that a rating in excess of this evaluation is not 
warranted, as discussed below.

Regarding occupational functioning, the report of an August 
2006 VA examination reflects that the Veteran was trained as 
a welder, but worked as a furniture mover.  This examination 
report also notes that he was later in maintenance for a 
private company.  The VA examination report further notes 
that the Veteran was forced to take early retirement at age 
63, and has been unemployed for the last 20 years.  
Additionally, a private psychological evaluation by M.C., 
Ph.D., received in February 2007, reflects that the Veteran 
retired in September 1986 as a mechanic and machine operator.

The Board acknowledges that the Veteran has some difficulty 
in establishing effective social relationships.  The August 
2006 VA examination report reflects that the Veteran was 
married prior to service, but he got a divorce in 1949.  He 
married again and remained married for 36 years, until his 
wife's death.  It was noted that he has 3 children from his 
second marriage.  The Veteran reported that he lives alone 
and had a "lady friend" but that relationship was broken 
off about a year ago.  The Veteran described himself as a 
loner who has very few friends and spends most of his time 
working around the house or engaged in solitary activity.  
See also Private psychological evaluation by Dr. M.C. (noting 
that the Veteran was socially withdrawn).  Although it was 
noted at the August 2006 VA examination that the Veteran 
leads a relatively isolated existence and has few friends, 
the examination report reflects that he maintains a good 
relationship with his 3 children.  In light of the foregoing, 
the Board finds that the overall weight of the evidence fails 
to reveal social impairment of such severity as to allow for 
a finding that his disability picture is more analogous to 
the next-higher 50 percent rating under Diagnostic Code 9411.  
While the above evidence may show social impairment, the fact 
that he maintains good relationships with his 3 children does 
not show social impairment with reduced reliability to 
warrant a 50 percent rating.  The Board finds that the 
Veteran's demonstrated social impairment is contemplated by 
his current 30 percent evaluation over the rating period on 
appeal.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon private psychological 
examination, the Veteran's speech was normal in rate, rhythm, 
and tone.  Although the Veteran had an initial anxious 
affect, he had good eye-contact and was cooperative during 
the private psychological examination.  The August 2006 VA 
examiner noted that the Veteran's speech was coherent.  With 
regard to weekly or more frequent panic attacks, neither the 
August 2006 nor the December 2006/January 2007 private 
examination reports noted any complaints of these attacks.  
It was noted at the August 2006 VA examination that certain 
stimuli, such as the sound of airplanes or fireworks, will 
trigger extreme unease and fear.  When asked if he 
experienced having panic attacks at the September 2008 
videoconference hearing, the Veteran stated "no, not much."  
(See Board Transcript "Tr." at 3.)  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The August 
2006 VA examiner noted no apparent deficits in attention, 
concentration, or memory.  The VA examiner also indicated 
that the Veteran's thought processes were logical.  A VA 
psychotherapy report, dated in November 2006, reflects that 
the Veteran's affect was tense with appropriate judgment.  VA 
psychotherapy reports, dated in October 2006 and November 
2006, each reflect that the Veteran was friendly with 
moderate insight.  With respect to recall, Dr. M.G. noted 
that the Veteran's recent and remote memory was grossly 
intact.  Additionally, the August 2006 VA examination report 
reflects that the Veteran was alert and oriented (times 3) 
with no evidence of the presence of hallucinations or 
delusions.  The private evaluation report by Dr. M.G. also 
indicated that the Veteran was oriented to person, place, and 
time.  Further, the private examiner stated that the Veteran 
did not exhibit overt symptoms of psychosis.

The Board acknowledges the Veteran's complaints and findings 
of record indicating his PTSD symptoms of occasional 
nightmares and intrusive thoughts as noted upon VA 
examination in 2006.  The Veteran also reported having a 
short-temper at that time.  The private psychological 
evaluation report by Dr. M.C. reflects that the Veteran 
complained of intrusive recollections and hyperstartle 
response (especially from airplane sounds, thunder, and 
sirens).  The private evaluation report also reflects that 
the Veteran reported poor sleep and that he was irritable and 
hypervigilant.  At the September 2008 videoconference 
hearing, the Veteran reported he will not take and drugs from 
VA and that he does not trust VA anymore.  (Board Tr. at 3, 
5.)   The Board notes that after VA examination in 2006 the 
Veteran had an Axis I diagnosis of PTSD and history of 
generalized anxiety disorder.  The Board observes that the 
above VA and private examination reports do not indicate a 
history of inpatient psychiatric care or hospitalizations.  
Further, there is no history of either suicidal or homicidal 
ideation.  Rather, the record shows that Veteran has denied 
suicidal and homicidal ideation.  See Report of August 2006 
VA examination.

The Veteran's GAF scores must also be assessed.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quotation omitted).  A GAF score is highly probative, as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

The August 2006 VA examination report reflects that a GAF 
score of 55 was assigned.  The VA examiner noted that this 
score was appropriate as it reflected primarily the Veteran's 
low level of social functioning and occasional moderate 
symptoms.  The Board finds that the Veteran's GAF score of 55 
upon VA examination in August 2006 indicates no worse than 
occasional moderate symptomatology or moderate difficulty in 
social and occupation functioning, and are adequately 
reflected in the 30 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board also acknowledges that Dr. 
M.C. stated that the Veteran's psychological condition is 
"permanent and severe" as originally noted in 1945 by 
psychiatrists at the Percy Jones Convalescent Hospital.  The 
Board notes that this private psychologist did not assign a 
GAF score at that time.  In contrast, at the August 2006 VA 
examination, the Veteran stated that nothing had changed 
since his last VA examination, which was 2 years ago.  The 
Board notes that upon VA examination in August 2004, a VA 
psychiatrist assigned a GAF score of 75.  The August 2006 VA 
examiner also noted that the Veteran "has symptoms which are 
unchanged from the last time he was examined."  The VA 
examiner also noted that the Veteran has mild symptoms which, 
while causing him distress, do not appear to interfere 
significantly with his ability to function on a day-to-day 
basis.  The Board finds that the private psychologist's 
statement that the Veteran's PTSD is "permanent and severe" 
is not dispositive of the disability rating warranted for the 
rating period on appeal, as the Board finds that the 
Veteran's overall disability picture is for consideration.  
In this regard, Board finds the 2006 VA examiner's assignment 
of a GAF score of 55 to be a better representation of the 
Veteran's disability picture as the private psychologist did 
not provide a rationale or point to clinical evidence 
indicating that the Veteran's anxiety with PTSD was severe.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that he thoroughness and detail of the opinion is important 
when assessing its probative value).

The Board acknowledges the Veteran's contention that a 
Certificate of Disability for Discharge, dated in April 1945, 
indicates the Veteran's psychoneurosis was severe and that 
the disability was noted to be permanent.  (See, e.g., 
September 2008 Board Tr. at 7.)  While Board notes that 
Certificate of Disability for Discharge may be reflective of 
the level of severity of the Veteran's psychiatric disability 
in 1945, it is not probative of the present level of 
disability of his service-connected anxiety with PTSD during 
the rating period on appeal from June 2005.  Francisco, 7 
Vet. App. at 58 (noting that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  

In conclusion, the Board finds that the Veteran's current 30 
percent rating for anxiety with PTSD for the entire rating 
period on appeal more nearly approximates his disability 
picture, on the whole.  The Board also finds that the record 
does not support assigning different percentage disability 
ratings during the rating period on appeal from June 2005 
because, as outlined above, the Veteran's PTSD disability 
picture has not been shown by the competent clinical evidence 
of record to be productive of occupational and social 
impairment with reduced reliability and productivity, when 
the record as a whole is considered for that period.  Hart, 
21 Vet. App. at 509-10.  Indeed, the August 2006 VA examiner 
stated that the Veteran "has symptoms which are unchanged 
from the last time he was examined."  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the psychiatric 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Initially, 
the Board notes that a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability at issue with the established criteria 
found in the rating schedule for this disability shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board further 
observes that, even if the available schedular evaluation for 
the disability is inadequate, the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  Indeed, the August 2006 VA 
examination report does not reflect a history of inpatient 
psychiatric care or hospitalizations.  Hence, referral for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
with PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


